number release date september cc pa cbs b2 uil bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service case sec_1 bankruptcy code cases chapter confirmation of plan 251_br_453 bankr e d pa - chapter debtor whose disposable income exceeded his debts was required to pay post-petition_interest on the service’s unsecured claim further the court found that the debtor’s proposed plan discriminated against the service because it escrowed funds during the time an appeal of the service’s claim was pending while making payment to other creditors the court found this impermissible under b c a and b because it would permit a party to frustrate consummation of a plan merely by filing an appeal bankruptcy code cases exceptions to discharge in re 251_br_920 bankr s d ga - chapter debtor erroneously reported taxes for transferred assets to corporations owned by family members and failed to pay taxes although the government argued these other acts in support of its nondischargeability argument the court stated it was unnecessary to consider them instead the court found a single act of willful conduct in this case the debtor barricading his house against a levy sufficient under the standard of in re 206_f3d_1389 11th cir to make taxes nondischargeable under b c a c bankruptcy code cases exceptions to discharge no late or fraudulent_returns ralph v united_states bankr lexi sec_1016 bankr m d fla date - after service issued deficiency notices and assessed taxes debtor filed tax returns under service non-filer initiative the court found the taxes dischargeable under b c a b i choosing to follow the rationale of in re nunez 232_br_778 9th cir b a p rather than that of in re hindenlang 164_f3d_1029 6th cir the court declined to adopt the per se rule urged by the service that taxes for which the service prepared substitute returns could not be september bulletin no discharged finding this result inconsistent with congressional intent rather the proper test is whether the debtor acted in good_faith at the time she filed her return bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re wright 251_br_326 bankr w d tex date - criminal conviction for tax_evasion sufficient to estop debtor from relitigating dischargeability of tax debts under b c a c bankruptcy code cases liens determination of secured status in re dorholt inc u s app lexis 8th cir date - in this non-tax case the eighth circuit considered whether a security_interest perfected outside the ten day period of b c sec_547 is automatically avoidable under b c sec_547 the appellate court concluded that the use of the words substantially contemporaneous in sec_547 meant congress did not intend a specific time limit but that the facts and circumstances of each case would determine whether a security_interest was timely perfected in this case the court agreed that sixteen days was substantially contemporaneous bankruptcy code cases liens determination of secured status in re keyes bankr lexi sec_1057 bankr e d va date - erisa- qualified_retirement_plan which is excluded from debtor’s chapter bankruptcy_estate cannot be used to secure the service’s lien for unpaid taxes because the retirement_plan is exempt_property the service’s prepetition lien against the plan cannot be used to secure the tax claim for bankruptcy purposes bankruptcy code cases proofs of claim adair v sherman u s app lexis 7th cir date - in this non-tax chapter bankruptcy case the seventh circuit affirmed that a debtor who fails to object to a proof_of_claim prior to plan confirmation is precluded from objecting post-confirmation bankruptcy code cases property of the estate in re stamm u s app lexis 5th cir date - in this non-tax case where debtors in a chapter bankruptcy made payments from their wages to the chapter trustee but were unable to confirm a plan and instead converted to chapter the fifth circuit confirmed under b c f that those post- commencement pre-confirmation payments are not property of the chapter estate and must be returned to the debtors bankruptcy code cases property of the estate distraint prior to bankruptcy liens foreclosure september bulletin no united_states v bishop u s dist lexis w d tex date - debtor filed for bankruptcy two hours prior to foreclosure sale the united_states protested the timing of the filing but the district_court was not swayed it found that under state law the debtor retained an interest in the property until the sale so that the property was property of the bankruptcy_estate the court refused to withdraw the reference to the bankruptcy court under b c d or lift the automatic_stay finding the bankruptcy court a better forum to determine whether the debtor filed in bad faith bankruptcy code cases refunds bankruptcy court determination holywell corporation subsidiaries v united_states u s app lexis 4th cir date unpublished - debtor opposed a settlement of its tax_liability by the chapter liquidating trustee but lost on appeal the debtor then filed for a tax_refund in an unpublished decision the fourth circuit affirmed the lower court that the refund action was barred by res_judicata the appeals court found that a court-approved settlement receives the same res_judicata effect as a final litigated judgment since the settlement agreement determined the proper amount of taxes to be paid it is the same cause of action as a refund_suit because the parties also were identical all of the elements of res_judicata are present innocent spouse cheshire v commissioner 115_tc_15 date - taxpayer husband cashed out retirement account but understated the income on his joint_return his wife knew of the income and inquired about the reporting of the income but was told that he consulted with an accountant in preparing the tax_return following divorce the wife claimed innocent spouse relief under i r s sec_6015 c the court concluded that as the wife had actual knowledge of the disputed item_of_income receipt of the retirement_funds which led to the deficiency at the time she signed the joint_return innocent spouse relief did not apply however the court also found under sec_6015 that it would be inequitable to impose an accuracy- related penalty under sec_6662 where the wife erroneously but in good_faith believed her then-husband that the return properly reported the item liens priority over security interests bank of new hampshire v united_states u s dist lexis d n h date - bank perfected security_interest in taxpayer’s accounts receivables by filing financing statements following which the service assessed taxes the taxpayer then used the proceeds of the accounts receivables to pay the taxes the court found that because the voluntary tax_payments were not fraudulent but were in the ordinary course of the taxpayer’s business the bank’s security_interest did not attach to those proceeds the court also found that the bank’s claim for unjust enrichment under the administrative procedures act was a claim for monetary relief barred by the act the bank’s claim of conversion was barred both by the federal tort claims act u s c c and by not first pursuing september bulletin no administrative remedies under u s c finally as to the bank’s claim of an unconstitutional taking the court lacked subject matter jurisdiction under either u s c sec_1331 or sec_1346 or sec_702 of the administrative procedures act since the united_states had not waived its sovereign immunity liens priority over security interests commercial transactions financing agreements sampson investments v sampson u s dist lexis e d wis date - in date the taxpayer entered into a financing agreement with an investment_company pledging one-half of his interest in a partnership as security in date the taxpayer obtained a separate bank loan by pledging as collateral all of his interest in the partnership the security_agreement with the bank also provided for the payment of taxes although the earlier financing agreement with the investment_company did not although missing the statutory five-year refiling deadline the bank did refile the financing statement securing its loan in october while the investment_company did not refile until date in date the service assessed taxes against the taxpayer who interpled the funds the investment_company argued that it had a priority right to the funds because its security_interest was filed before the taxes were assessed however the court agreed that the service had priority to the funds because neither the investment_company nor the bank refiled within the statutory period the court looked to who refiled first the bank since the security_agreement with the bank authorized payment of the taxes the court found that the tax claim had the same priority over the investment_company as the bank property subject_to collection christian v united_states aftr2d 11th cir date - taxpayer had a margin_account for the purchase of securities which the service levied on the eleventh circuit affirmed that since the taxpayer had a right to property in his brokerage account the levy was proper suits appellate jurisdiction in the matter of carlson u s app lexis 7th cir date - taxpayer appealed dismissal of his bankruptcy case and concurrently asked for stay of collection proceedings to prevent service from selling his home the seventh circuit found that it lacked appellate jurisdiction under the collateral order doctrine_of 337_us_541 which sets out the three criteria to determine whether a collateral order is final enough to support appellate jurisdiction although the sale of the debtor’s home may cause substantial grief it is not an irreparable injury sufficient to justify use of the collateral order doctrine summonses fifth_amendment corporate records september bulletin no united_states v kennedy u s dist lexis n d ok date - representative of a_trust cannot invoke a personal fifth_amendment privilege based on his act of producing documents within the custody or control of the trust even if those documents incriminate the representative september bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice chief_counsel_advice offers in compromise bankruptcy date gl-610467-99 uilc memorandum for district_counsel indiana from kathryn a zuba chief branch general litigation subject offers-in-compromise - effect of bankruptcy on processability this memorandum contains our supplemental response to your memorandum dated date you ask that we pre-review your memorandum to acting chief special procedures branch indiana district this document is not to be cited as precedent your memorandum raised issues regarding the processability of offers in compromise oics that have not been accepted or rejected as of the date of the filing of the taxpayer’s bankruptcy petition in our prior response dated date we agreed with your conclusion that such oics can be returned as nonprocessable your memorandum also concluded that while the internal_revenue_service service may consider oics submitted by debtors in bankruptcy as nonprocessable a bankruptcy court may not agree in light of the issues raised in in re 240_br_689 bankr s d w v and in re chapman bankr lexi sec_1091 s d w v date the court in mills and chapman held that the service’s refusal to consider oics from taxpayers in bankruptcy violated a of the bankruptcy code in our prior response we advised that we were in the process of developing our litigating position with regard to the issues raised in mills and chapman and that we would respond to you on these issues in a detailed memorandum after our final position is reached the following is our supplemental response for the reasons that follow we conclude that the service’s policy not to process oics from taxpayers in bankruptcy does not violate the bankruptcy code and that the service may not be compelled by a court to consider oics from taxpayers in bankruptcy september bulletin no issue does the service 's policy not to process oics from taxpayers in bankruptcy violate the anti-discrimination provision of the bankruptcy code conclusion no the service's policy not to process oics from taxpayers in bankruptcy does not violate the anti-discrimination provision of the bankruptcy code background the offer_in_compromise handbook provides that when an offer is received it is first reviewed for processability irm oics from taxpayers in bankruptcy or who have not filed required tax returns will be returned as nonprocessable id deviation from the not processable criteria may not be made without written authorization from the national_office irm the instructions to form_656 offer_in_compromise rev jan also explain that taxpayers are not eligible for consideration of an oic on the basis of doubt as to collectibility or effective tax_administration if they have not filed all federal tax returns or are involved in an open bankruptcy proceeding an offer will not be considered until the conclusion or termination of the bankruptcy proceeding irm in chapter cases an offer_in_compromise will normally not be considered until a discharge is granted irm if a chapter discharge has been granted but the case is still pending the service may consider an offer but the amount acceptable for the offer should include the amount the service reasonably expects to recover from the bankruptcy in addition to what can be collected from the taxpayer on non-discharged liabilities or from the estate outside the bankruptcy irm while the service will not consider an offer_in_compromise in a chapter case the manual authorizes the occasional acceptance of a compromising plan in a chapter case when it is in the service’s best interest to do so irm the manual does not authorize the acceptance of a compromising plan in a chapter case where a determination is made to return offer documents because the offer to compromise was nonprocessable the return of the offer does not constitute a rejection of the offer and does not entitle the taxpayer to appeal the matter to appeals pursuant to sec_7122 temp sec_301_7122-1t e the offer_in_compromise handbook further it is our understanding that the service’s policy not to consider oics from taxpayers in bankruptcy does not prohibit compromise of the service’s claim based upon doubt as to liability september bulletin no explains the service will not consider an offer_in_compromise submitted by a taxpayer in bankruptcy when a taxpayer files bankruptcy the bankruptcy code provides procedures resolving the service’s claim irm see also irm i the mills and chapman opinions discussion in re 240_br_689 bankr s d w v was a chapter case in which the service had over dollar_figure in tax claims of which over dollar_figure were entitled to priority status these taxes arose from the debtors’ unpaid employment_taxes of a failed convenience style grocery store after a number of plans were rejected the debtors submitted a form_656 oic and filed another plan proposing to pay the service dollar_figure as a lump sum to pay the priority claims in full at confirmation the service objected to the use of an oic as a basis for satisfying its priority tax claim and did not process the oic the debtors then commenced an adversary proceeding in the bankruptcy court alleging that the service violated a of the bankruptcy code by refusing to consider their oic the facts were substantially the same in in re chapman bankr lexi sec_1091 s d w v date the debtors were represented by the same attorney and the case was litigated before the same judge the bankruptcy court’s legal analysis was identical in mills and chapman the court concluded that while the service cannot be compelled to accept oics its failure to even consider them from taxpayers based solely on their bankruptcy status constitutes discrimination prohibited by bankruptcy code a b r pincite section a provides in pertinent part a governmental_unit may not deny a license permit charter franchise or other similar grant to a person that is or has been a debtor under this title solely because such bankrupt or debtor is or has been a debtor under this title emphasis added the court relied on the following portion of the legislative_history of to support its conclusion in addition the section is not exclusive the enumeration of various forms of discrimination against former bankrupts is not intended to permit other forms of discrimination the courts have been developing the perez rule other portions of this legislative_history show that when congress wrote it codified the result of perez v cambell 402_us_634 which held that a state law providing that a debtor’s drivers license would not be renewed because a tort judgment resulting from an automobile accident remained unpaid even though the debt september bulletin no this section permits further development to prohibit actions by governmental or quasi-governmental organizations that perform licensing functions such as a state bar association or a medical society or by other organizations that can seriously affect the debtor’s livelihood or fresh_start such as exclusion from a union on the basis of discharge of a debt to the unions’s credit_union this section is not so broad as a comparable section proposed by the bankruptcy commission which would have extended the prohibition to any discrimination even by private parties nevertheless it is not limiting either as noted the courts will continue to mark the contours of the anti-discriminations provision in pursuit of sound bankruptcy policy h_r rep no pincite reprinted in u s c c a n citations omitted the court concluded that t he statute and legislative_history when read together clearly indicate that congress did not intend to be all-inclusive but instead intended to prohibit bankruptcy-based discrimination that can seriously affect the debtor’s livelihood or fresh_start b r pincite the court agreed with the service’s contention that it could not be compelled to accept an oic because such a decision is within the discretion of the service however the court found that the use of the word shall in sec_7122 indicates that consideration of the oic is not discretionary id pincite citing 465_fsupp_437 d n j the court also recognized that sec_7122 provides for an administrative review of rejected offers the court reasoned that by not considering oics from taxpayers in bankruptcy bankruptcy debtors are denied additional protections available to taxpayers who are not in bankruptcy b r pincite the court rejected the service’s argument that because the bankruptcy code specifically provides that its priority claims will be paid in full its refusal to consider oics in bankruptcy does not affect debtor’s rights in bankruptcy the court countered that if the taxes were compromised a lesser amount would be required to be paid under the chapter plan id pincite ii does the bankruptcy code require that the service consider offers in compromise from taxpayers in bankruptcy the first court_of_appeals case to address the scope of the license permit charter franchise or other similar grant in a was in re 771_f2d_28 2nd cir in goldrich the debtor challenged the state of new york’s refusal to guarantee debtor’s student loans because debtor had obtained bankruptcy discharges of previous student loans the court considered the legislative_history and concluded that does had been discharged in bankruptcy violated the supremacy clause of the united_states constitution because it frustrated the fresh_start policy of the bankruptcy code september bulletin no not promise protection against consideration of the prior bankruptcy in post-discharge credit arrangements id pincite the court reasoned a credit guarantee is not a license permit charter or franchise nor is it in any way similar to those grants had congress intended to extend this section to cover loans or other forms of credit it could have included some term that could have supported such an extension we are reluctant to probe beyond the plain language of the statute although the exact scope of the items enumerated may be undefined the fact that the list is composed solely of benefits conferred by the state that are unrelated to credit is unambiguous congress’ failure to manifest any intention to include items of a distinctly different character is also unambiguous in the absence of ambiguity no further inquiry is required while congress may have intended to allow expansion of the scope of protection described in section it clearly also intended that such expansion would be limited to situations sufficiently similar to perez to fall within the enumeration the extension of credit is manifestly different from both examples given in the senate report licensing and exclusion from a union the fact that expansion must be permitted within the bounds of the statute’s undefined terms may not be interpreted to require similar amplification outside of those bounds id pincite two courts of appeals cases followed goldrich but with varying results in in re 823_f2d_151 5th cir the court ostensibly adopted the narrow approach articulated in goldrich reasoning that the application of a should be limited to situations analogous to those enumerated in the statute ie licenses charters franchises and other similar grants the court held that participation in a small_business administration program under which minority businesses are given preferential treatment in selection for government contracts constituted a franchise as defined by blacks’ law dictionary thus the court held that the air force’s refusal to renew a sba contract with a debtor because of its chapter status violated a in in re 876_f2d_1090 3rd cir the debtors challenged a provision of a state program that provided loans to homeowners in financial difficulty to prevent imminent mortgage foreclosure under the terms of the program no loan payments would be made at any time the mortgagee was prohibited from instituting foreclosure proceedings against the mortgagor because the automatic_stay prevented such foreclosure loan payments were not provided to bankruptcy debtors during its duration the court held that the loan simply is not a license permit charter franchise or other similar grant per a the court continued i t seems perfectly clear that the items enumerated are in the nature of indicia of authority from a governmental_unit to the authorized person to pursue some september bulletin no endeavor thus a ‘similar grant’ should be given the same meaning f 2d pincite while the narrow interpretation in these cases follows the language of the statute congress was not pleased with the result in goldrich in the bankruptcy reform act of congress overruled goldrich through the addition of c section c provides that student loans or grants may not be denied based upon a debtor’s past or present bankruptcy status the language in the legislative_history indicates that the provision was only intended to clarify the anti-discrimination provisions of the bankruptcy code to ensure that applicants for student loans are not denied those benefits due to a prior bankruptcy it further remarked this section overrules goldrich which gave an unduly narrow interpretation to code section like section itself this section is not intended to limit in any way other situations in which discrimination should be prohibited under this section as under section generally a debtor should not be treated differently based solely on the fact that the debtor once owed a student_loan which was not paid because it was discharged the debtor should be treated the same as if the prior student_loan had never existed cong rec h date this legislative_history arguably leaves unclear the scope of though the language quoted above would indicate that the goldrich court’s reasoning was mistaken and that should be interpreted more broadly the very narrow remedy employed by congress indicates otherwise that is had congress truly envisioned a much broader scope of it could have expanded the scope of prohibited acts in a rather than specifically adding c the only court_of_appeals opinion addressing a since the amendments did not mention the legislative_history in re toth 136_f3d_477 6th cir cert den 524_us_954 in toth the debtors challenged the state’s policy of requiring at least three years to lapse after the date of a bankruptcy discharge before processing a loan application under a low income home improvement loan program of the united_states administered by the state the court refused the opportunity to construe a broadly to further the fresh_start policy of the bankruptcy code and instead agreed with the analysis in watts and goldrich f 3d pincite the court further explained this is taken from the section by section description of the bankruptcy reform act of which was inserted into the record in floor statements attributed to the speaker of the house pro tempore and makes up the entirety of the legislative_history of the act september bulletin no the items enumerated in the statute - licenses permits charters and franchises - are benefits conferred by government that are unrelated to the extension of credit they reveal that the target of a is government’s role as a gatekeeper in determining who may pursue certain livelihoods it is directed at governmental entities that might be inclined to discriminate against former bankruptcy debtors in a manner that frustrated the fresh_start policy of the bankruptcy code by denying them permission to pursue certain occupations or endeavors the intent of congress incorporated into the plain language of a should not be transformed by employing an expansive understanding of the fresh_start policy to insulate a debtor from all adverse consequences of a bankruptcy filing or discharge id thus the toth court’s limitation of the types of prohibited government action is perhaps the narrowest to date limiting to situations where the government discriminates in its role as a gatekeeper in determining who may pursue certain livelihoods although the toth court failed to address the legislative_history relating to the passage of c resort to the legislative_history was not necessary considering the plain language of a an alternative view is reflected in a leading treatise’s criticism of toth watts and goldrich while the conclusion that section does not apply to extensions of credit may be generally correct the courts did not adequately consider whether the state programs involved were in fact more in the nature of benefits conferred upon needy applicants without regard to their credit worthiness and therefore more similar to a franchise or similar grant rather than an extension of credit collier on bankruptcy 15th ed such an interpretation could be supported by a number of lower court decisions which have had little trouble finding government subsidy programs to be within the language courts have held that a public tenant may not be denied the continued right to live in his or her apartment and thus denied the subsidy inherent in public housing because of unpaid rent which is discharged or dischargeable or because a bankruptcy has been filed even if the bankruptcy had the effect of causing rejection of the preexisting lease see in re 148_br_966 s d fla 76_br_257 d conn 208_br_358 bankr e d pa in re szymecki 87_br_14 bankr w d pa see also in re 23_br_662 bankr d conn state program offering mortgage assistance cannot deny benefits based upon the filing of bankruptcy or upon the automatic_stay provided by a bankruptcy filing we disagree with the position espoused by collier the assertion that benefits conferred on needy applicants is somehow a like a license permit charter franchise or other september bulletin no similar grant is not tenable as the watts and toth courts concluded the targeted government actions concern government’s role as a gatekeeper to pursue some occupation of endeavor it is not so broad as to include benefit programs even so we do not think even collier’s position is so broad as to encompass the service’s oic program the compromise of tax_liabilities to reflect collection potential and enhance voluntary compliance with the tax code is not the type of benefit conferred upon needy applicants that even collier envisioned we also disagree with the conclusion of the mills and chapman court that a and its legislative_history when read together indicate that congress intended to prohibit bankruptcy-based discrimination by governmental units that can seriously affect the debtor’s livelihood or fresh_start as the courts in goldrich watts and toth have recognized the plain language of a reveals that congress did not in fact prohibit all forms of discrimination that affect a debtor’s fresh_start congress only prohibited the discrimination with respect to a license permit charter franchise or other similar grant or employment see also 489_us_235 the plain language of legislation should be conclusive except in the rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters consideration of an oic is not similar to a license permit charter or franchise black’s law dictionary 6th ed defines license in pertinent part as a permit granted by an appropriate governmental body to pursue some occupation or to carry on some business subject_to regulation under the police power a license is not a contract between the state and licensee but is a mere personal permit a permit is i n general any document which grants a person a right to do something a license or grant of authority to do such a thing id a charter is a n instrument emanating from sovereign power in the nature of a grant either to the whole nation or to a class or portion of the people to a corporation or to a colony or dependency assuring them of certain rights liberties or powers id a franchise is a special privilege to do certain things conferred by government on an individual or corporation and which does not belong to citizens generally of common right eg right to offer cable television service in contrast an accepted oic is a contract to settle the taxpayer’s tax_liabilities see eg 372_f2d_352 3rd cir 303_f2d_1 5th cir when the government enters into a contract with the debtor in compromise of existing tax_liabilities it is not engaging in the type of regulatory conduct that is similar to a license permit charter or franchise thus a does not apply toth watts further the legislative_history cited by the mills court does not in fact support the court’s conclusion the passage provided in pertinent part that t his section permits further development of case law to prohibit actions by governmental or quasi-governmental organizations that perform licensing functions emphasis added the passage then cites two examples of government units that perform licensing functions a state bar association or a medical society and a union thus this portion of the legislative_history only shows september bulletin no that congress intended courts to broadly prohibit other forms of discrimination by governmental units that do licensing functions not to extend the prohibition to any function performed by governmental units when quoting the legislative_history the court skipped over another portion of the legislative_history which shows the intended effect of the effect of the section and of the further interpretations of the perez rule is to strengthen the anti-affirmation policy found in section c discrimination based solely on nonpayment could encourage reaffirmations contrary to expressed policy h_r rep no pincite reprinted in u s c c a n thus congress was primarily concerned that debtors would be forced to reaffirm discharged debts because of conditions made by licensing-type governmental units though the statute clearly intended to prohibit other forms of discrimination by these entities the concern evidenced by the legislative_history is quite distinguishable from the issue at hand the governmental power at issue is not its right to regulate under the police power provided for under non-bankruptcy law but is the power to collect taxes as provided in the internal_revenue_code and the bankruptcy code itself when congress wrote the bankruptcy code it engaged in a complex balancing of various interests interpreting b c a so as to require that the service consider compromise of its claims notwithstanding the provisions of the bankruptcy code that provide for full payment of priority and secured claims is inconsistent with the statutory scheme and has the effect of rewriting the bankruptcy code on a legislative level courts may not reorganize the priorities established by congress on a legislative level 517_us_535 even where statute contemplated equitable the same would be true had the court relied upon sec_105 the court did not specifically address the issue under this section having found that applied a debtor would generally not need to compromise its tax_liabilities with the service if the service did not have priority or secured claims in amounts that exceed the offer also it is a commonplace of statutory construction that the specific governs the general 504_us_374 citing 482_us_437 the rights granted under a and a are more specific than the general and inapplicable prohibitions contained in september bulletin no subordination of tax claims bankruptcy court could not exercise the discretion in such a general way as to reorder the priorities established by congress because doing so would be impermissibly acting on legislative level see also 485_us_197 w hatever equitable powers remain in the bankruptcy court must and can only be exercised within the confines of the bankruptcy code because the plain language of the statute does not allow for a broad reading of the types of governmental actions that can be subject_to scrutiny under a we conclude that the service’s policy of not processing oics from taxpayers in bankruptcy does not violate further we see no mechanism in the bankruptcy code whereby a court could order a governmental_unit to consider compromise of its claim iii does sec_7122 compel the service to consider oics from taxpayers in bankruptcy though the mills court agreed with the service’s contention that it could not be compelled to accept an oic because such a decision is within the discretion of the service the court found that the use of the word shall in sec_7122 indicates that consideration of the oic is not discretionary b r pincite citing 465_fsupp_437 d n j aff'd on other grounds 607_f2d_61 3rd cir the court also recognized that sec_7122 provides for an administrative review of rejected offers the court reasoned that by not considering oics from taxpayers in bankruptcy bankruptcy debtors are denied additional protections available to taxpayers who are not in bankruptcy b r pincite sec_7122 clearly states that the secretary may compromise any civil or criminal tax case prior to referral to the department of justice in accordance with applicable procedures u s c sec_7122 c c f_r sec_301_7122-1 see also boules v commissioner 810_f2d_209 d c cir cert_denied 484_us_896 the decision to accept or reject an oic is discretionary and cannot be compelled see 156_br_600 bankr e d ark courts are not authorized to make or compel settlement for the parties under any construction of sec_7122 carroll v internal_revenue_service a f t r 2d e d n y as the court in carroll noted t he decision to accept or reject a compromise offer by its nature involved the discretion of administrative authority and cannot be compelled by any_action for a mandatory injunction to compel acceptance of or indeed consideration of a proposed compromise of a tax_liability amounts to injunctive action with respect to the collection of a tax barred by sec_7421 see generally enoch v williams packing and navigation co 370_us_1 sec_7122 provides that the service shall prescribe guidelines for oics shall make allowances for living_expenses and the service shall not reject an oic solely on the basis of the amount of the offer september bulletin no the only authority the court cited to support its contention that the service must consider oics was garden state garden state was a summons enforcement case the opinion contained language that the service’s refusal to consider compromises before a decision whether to refer the case to the department of justice for criminal prosecution was evidence that the summons was unenforceable as it was issued in bad faith the court held that bad faith was not shown in that case because the taxpayer had not actually requested a conference to negotiate a compromise however the court also stated that the outcome might be different had there been a request for compromise met only by pro forma efforts by way of lip service to the negotiation process the mills and chapman court did not mention that the language in garden state was dictum and was rejected on review by the court_of_appeals f 2d pincite the third circuit stated t he refusal of the service to enter into compromise negotiations standing alone does not amount to ‘bad faith ’ id indeed the trial_court itself later stated garden state was by way of hope or expectation that since i r s has complete jurisdiction to compromise and settle all aspects of a ‘tax case’ both civil and criminal before referral to the attorney_general the comment might induce both taxpayers and i r s to undertake good_faith negotiations for resolution of any disagreement without generating avoidable litigation 497_fsupp_78 d n j the garden state dicta was also rejected by the court in united_states v smith u s dist lexis u s tax cas cch p91089 a f t r 2d ria s d n y the smith court accepted the government’s argument that garden state is logically practically and legally unsound the court also noted that the decision whether to discuss settlement and whether to issue a summons is a discretionary one that cannot be compelled by the court id citing leaonard v michell 473_f2d_709 2nd cir mandamus cannot force a discretionary act conclusion for the foregoing reasons we conclude that the service 's policy not to process oics from taxpayers in bankruptcy is not prohibited by the bankruptcy code and that a bankruptcy court cannot compel the service to consider an oic from a taxpayer in a bankruptcy case bankruptcy trustee liability date cc el gl br2 gl-808507-98 uilc memorandum for northern california district_counsel san francisco september from kathryn a zuba chief branch general litigation bulletin no subject liability of chapter trustee for unpaid excise_taxes this responds to your request for advice dated date this document is not to be cited as precedent issue can a chapter trustee be held personally liable under sec_6672 for failure to pay communication excise_taxes collected by the estate conclusion yes the communication excise_taxes collected from customers are subject_to the statutory trust of sec_7501 the service can claim payment from the estate of the trust_fund_taxes ahead of other creditors pursuant to the rationale of 496_us_53 the service can also assert sec_6672 liability against the chapter trustee for any unpaid trust_fund_taxes if the elements of sec_6672 are met background a corporation filed a chapter petition in a chapter trustee was appointed and operated the corporation until the case was converted to chapter approximately four months after the chapter petition the chapter trustee continued as the chapter trustee during the period of chapter administration the estate collected communication excise_taxes from customers of the corporation pursuant to i r c sec_4251 and sec_4291 because these taxes are imposed on the customers and collected by the corporation the amount of tax collected is subject_to the statutory trust imposed by sec_7501 and a failure to pay over the funds collected can subject a responsible_person to the trust fund recovery penalty tfrp imposed by sec_6672 the trustee who claims she was unaware of her duty to pay the excise_tax failed to make required deposits of the excise_tax and did not file required excise_tax returns on form_720 during the administration of the chapter case after the service filed a timely claim for the excise_taxes in the chapter case the estate filed a return covering the entire chapter administrative period the tax_liability reported on the return is not in dispute the chapter trustee asserted that the estate had insufficient assets to pay all chapter administrative claimants in full after payment of chapter administrative expenses the chapter trustee proposed to pay the tax claim pro_rata with other chapter administrative claims the service in response proposed to assert the sec_6672 tfrp against the chapter trustee the trustee then filed an adversary proceeding in the bankruptcy case requesting a determination from the bankruptcy court that she is not personally liable under sec_6672 because she acted within the scope of her authority as trustee that she possesses immunity for acts within the scope of her authority as trustee and that in any event her failure to pay taxes was not willful under sec_6672 the adversary proceeding was subsequently mooted by the trustee’s decision to pay the administrative claim in full ahead of other administrative expenses september bulletin no you state that a bankruptcy trustee’s liability under sec_6672 is a recurring issue and therefore request our advice as to whether as a general matter the service can properly assert sec_6672 liability against a trustee in cases similar to this case your primary concern is case authority which stands for the proposition that the sec_7501 trust does not arise during a bankruptcy case because in bankruptcy only the priorities of the bankruptcy code control united_states v randall 410_us_513 in re major dynamics inc 897_f2d_433 9th cir you conclude however that a person can be liable under sec_6672 even in the absence of a statutory trust law and analysis for the following reasons we conclude that trust_fund_taxes are subject_to the sec_7501 statutory trust even in a bankruptcy case since randall and major dynamics are no longer controlling law the supreme court in randall held that the priority provisions of the bankruptcy act supercede sec_7501 in randall the debtor did not deposit withheld employment_taxes into a special tax account during the pendency of a bankruptcy act chapter xi proceeding as required by court order the bankruptcy_estate was later liquidated the service sought to recover the delinquent trust fund tax_liabilities accrued during the chapter xi proceeding from the estate’s general assets ahead of higher priority administrative expenses based on the proposition that the funds were held in trust for the united_states pursuant to sec_7501 the court held that the bankruptcy priority rules precluded such a recovery stating that the statutory policy of subordinating taxes to costs and expenses of administration would not be served by creating or enforcing trusts which eat up an estate leaving little or nothing for creditors and court officers whose goods and service created the assets 401_us_517 in major dynamics the former president of the debtor sought a declaration from the bankruptcy court that the chapter trustee breached a duty to pay over trust_fund_taxes incurred during the administration of the chapter estate the taxes at issue were wages withheld from employees the withheld funds were not segregated but were commingled in the debtor’s operating account with other funds the service assessed the sec_6672 penalty against the former president who then sought the declaratory relief from the bankruptcy court the court held that the funds were not subject_to the sec_7501 trust because the withheld funds are subject_to the system of priorities set out in the bankruptcy code and no revenue code sec_7501 trust arises 897_f2d_436 citing to randall the court also stated that a sec_7501 trust cannot arise unless the withheld funds are either segregated or traceable subsequent to the supreme court’s decision in begier our position has been that both randall and major dynamics are no longer controlling precedent in begier the court held that a voluntary prepetition payment of trust_fund_taxes even if the government cannot trace the funds paid to specific withheld or collected funds cannot be avoided by the september bulletin no trustee under b c sec_547 because such funds are held in trust for the united_states pursuant to sec_7501 and thus are not property of the debtor in reaching this conclusion the court relying on the legislative_history of the bankruptcy act concluded that t he strict rule_of randall did not survive the adoption of the new bankruptcy code 496_us_65 instead a mong the changes congress decided to make was a modification of the rule this court had enunciated in randall under the old bankruptcy act 496_us_63 the new rule as modified is that withheld or collected trust_fund_taxes are subject_to the sec_7501 statutory trust and are accordingly not property of the bankruptcy_estate under b c sec_541 496_us_65 although the court recognized that any funds the service sought to obtain must be traced to actual collected or withheld funds the court cited legislative_history indicating that where trust funds are not segregated the service should be able to rely on reasonable assumptions to trace such funds 496_us_67 in in re megafoods stores inc 163_f3d_1063 9th cir the ninth circuit followed begier in affirming the bankruptcy court’s award to the state of texas of funds from the chapter debtor’s general bank account in payment of the state’s claims for sales_taxes collected by the debtor prepetition the court held that the sales_taxes were held in trust for the state pursuant to state law and therefore were not property of the estate pursuant to the supreme court’s reasoning in begier the court held that the state met its tracing burden by reliance on the lowest intermediate balance rule ie the state showed that the bank accounts into which the trust funds were deposited never fell below the amount of the trust fund claims from the dates of collection to the date of bankruptcy 163_f3d_1068 our position based on begier and megafoods stores is that the united_states can assert that funds withheld or collected by the debtor before the date of the chapter petition or by the estate prior to conversion from chapter to chapter represent sec_7501 trust funds which should be turned over to the united_states ahead of any other distributions since such funds are held in trust for the united_states and do not become property of the estate where the trust funds are not segregated in a separate_account the service’s case will be the strongest where it can establish that the amount on deposit in the debtor’s or estate’s general accounts never went below the trust fund claim pursuant to the lowest intermediate balance rule thus trust_fund_taxes are in fact subject_to the statutory trust even in the context of a bankruptcy case what this means is that upon conversion to chapter the service is not limited to accepting distribution after payment of chapter administrative claims and pro- rata with other chapter claims but can instead demand turnover of unpaid trust_fund_taxes to the service ahead of other creditors on the ground that the funds are not property of the estate this approach may be preferable in many cases to considering assertion of the tfrp against the chapter trustee september bulletin no however insofar as payment cannot be obtained from the estate we agree with your conclusion that the chapter trustee can be held personally liable for the trust_fund_taxes as a responsible_person under sec_6672 assuming that all the elements of sec_6672 are met the trustee must be a person responsible for the collection and payment of the tax and the trustee must have willfully failed to pay over the tax 155_f3d_93 2d cir 33_f3d_1137 assertion of sec_6672 liability is consistent with the case law indicating that bankruptcy trustees can be held personally liable for breaches of fiduciary duties to creditors see eg in re cochise college park inc 703_f2d_1339 9th cir in re markos gurnee partnership 182_br_211 -220 bankr n d ill 341_us_267 additionally the quasi-judicial immunity that trustees have does not extend to intentional or negligent violation of duties imposed by law 51_f3d_883 9th cir chapter trustee can be held personally liable under sec_6332 for failure to honor service levy on the allowed administrative expense claim of taxpayer some courts have held that a bankruptcy trustee can only be held personally liable for willful or deliberate actions see eg 552_f2d_1367 10th cir in re hutchinson 5_f3d_750 4th cir however since the failure to pay over under sec_6672 must be willful in many cases where sec_6672 liability can be imposed the trustee’s actions will meet the willful or deliberate standard for imposing personal liability while we conclude that a bankruptcy trustee can be held personally liable under sec_6672 in order to avoid unnecessary litigation over the extent of the trustee’s personal liability the preferred course of action in most cases will be to request the estate to turn over collected or withheld trust_fund_taxes to the service pursuant to the authority of begier however if the trustee takes an action with the prior approval of the bankruptcy court the trustee is immune from liability see mosser u s pincite
